     Case 1:21-cv-00009-AWI-EPG Document 8 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    CURTIS LEE HENDERSON, SR.,                         Case No. 1:21-cv-00009-AWI-EPG (PC)
 8                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, AND REQUIRING
 9            v.                                         PLAINTIFF TO PAY $402.00 FILING FEE
                                                         WITHIN THIRTY DAYS
10    WELCH, et al.,
                                                         (Doc. Nos. 1& 6)
11                        Defendants.
12

13           Plaintiff Curtis Lee Henderson, Sr., is a state prisoner proceeding pro se with this civil

14   rights action.

15           On January 4, 2021, Plaintiff filed an application to proceed in forma pauperis. Doc. No.

16   1. On January 13, 2021, Magistrate Judge Erica P. Grosjean entered findings and

17   recommendations, recommending that, “[p]ursuant to 28 U.S.C. § 1915(g), Plaintiff’s application

18   to proceed in forma pauperis (ECF No. 1) be DENIED,” and that “Plaintiff be directed to pay the

19   $402.00 filing fee in full if he wants to proceed with this action.” Doc. No. 6 at 6.

20           Plaintiff was provided an opportunity to file objections to the findings and

21   recommendations. Plaintiff filed his objections on February 8, 2021. Doc. No. 7.

22           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Eastern District of

23   California Local Rule 304, this Court has conducted a de novo review of this case. Having

24   carefully reviewed the entire file, including Plaintiff’s objections, the Court concludes that the

25   findings and recommendations are supported by the record and proper analysis.

26           Accordingly, IT IS HEREBY ORDERED that:

27           1.       The findings and recommendations issued by the magistrate judge on January 13,

28                    2021 (Doc. No. 6), are ADOPTED in full;
                                                        1
     Case 1:21-cv-00009-AWI-EPG Document 8 Filed 02/23/21 Page 2 of 2


 1         2.     Pursuant to 28 U.S.C. § 1915(g), Plaintiff’s application to proceed in forma

 2                pauperis (Doc. No. 1) is DENIED; and

 3         3.     If Plaintiff wants to proceed with this action, Plaintiff SHALL PAY the $402.00

 4                filing fee within thirty days of the date of service of this order.

 5
     IT IS SO ORDERED.
 6

 7   Dated: February 23, 2021
                                                SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
